[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 09-15687                   MAY 24, 2012
                         Non-Argument Calendar               JOHN LEY
                       ________________________               CLERK


                D.C. Docket No. 05-01806-CV-ORL-31-DAB



RENEE BELL,

                                                           Plaintiff-Appellant,

                                  versus

FLORIDA HIGHWAY PATROL,
LARRY COSTANZO,

                                                        Defendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 24, 2012)

Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Renee Bell, proceeding pro se, appeals the district court’s dismissal of her

third amended complaint due to her failure to follow the court’s orders. She

argues that the district court erred when it dismissed her third amended complaint

because (1) the factual allegations contained therein were sufficient to state a

claim for relief and (2) the complaint complied with the applicable Federal Rules

of Civil Procedure.

      We review for an abuse of discretion the district court’s decision to dismiss

a complaint for failure to comply with a court order or court rules. Goforth v.

Owens, 766 F.2d 1533, 1535 (11th Cir. 1985). Discretion means that the district

court may act within a “range of choice,” and we will not disturb its decision “as

long as it stays within that range and is not influenced by any mistake of law.”

Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005).

      A district court may dismiss a case under its inherent authority to manage its

docket. Id. “[D]ismissal upon disregard of an order, especially where the litigant

has been forewarned, generally is not an abuse of discretion.” Moon v. Newsome,

863 F.2d 835, 837 (11th Cir. 1989) (citations omitted). When a complaint is

dismissed without prejudice and the plaintiff elects to pursue an appeal rather than

amend the complaint, “the order to dismiss without prejudice is considered an

adjudication on the merits” over which we have jurisdiction. Jackson v. Okaloosa

                                          2
Cnty., 21 F.3d 1531, 1536 n.4 (11th Cir. 1994). Although pro se pleadings are to

be construed liberally, “procedural rules in ordinary civil litigation” should not be

interpreted “so as to excuse mistakes by those who proceed without counsel.”

McNeil v. United States, 508 U.S. 106, 113, 113 S. Ct. 1980, 1984 (1993).

       Here, the district court provided Bell with instructions in its order

dismissing her second amended complaint. Bell’s third amended complaint failed

to comply with these detailed instructions regarding how to plead claims and

which claims to present. Bell (1) failed to abide by the district court’s specific

instructions to comply with Federal Rule of Civil Procedure 10, (2) included

causes of action that she had previously disclaimed, and (3) added new claims that

had not been asserted in any of the prior pleadings.

       Pro se status cannot excuse noncompliance with the district court’s precise

orders or the federal rules governing how to file a properly pleaded complaint.

See McNeil, 508 U.S. at 113, 113 S. Ct. at 1984. Accordingly, the district court

did not abuse its discretion by dismissing Bell’s third amended complaint.*

       AFFIRMED.




       *
         To the extent that Bell raises a separate argument on appeal regarding the classification
of her case under the district court’s local rules for discovery management, this argument cannot
succeed because her case never reached the discovery phase in the district court.

                                                 3